Citation Nr: 0527528	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-35 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection of an acquired 
pyschiatric disability, to include anxiety disorder, 
personality disorder, and/or bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim to 
reopen based on new and material evidence.


FINDINGS OF FACT

1.  By decision dated in October 1990, the Board denied the 
veteran's claim for service connection for a psychiatric 
disability.

2.  The evidence added to the record since the October 1990 
Board denial, considered in conjunction with the record as a 
whole, is cumulative of the evidence previously considered 
and does not raise a reasonable possibility of establishing 
that the veteran's pre-existing pyschiatric disability was 
aggravated by his military service.


CONCLUSIONS OF LAW

1.  The Board's decision of October 1990, which denied 
service connection for a pyschiatric disability, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  The evidence received since the October 1990 Board denial 
is not new and material to reopen the veteran's claim for 
service connection for a pyschiatric disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A September 2002 VA letter that was issued prior to the 
initial AOJ decision informed the appellant of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  However, the Board 
observes that the letter failed to provide the veteran with 
the correct standard by which his claim for new and material 
evidence would be adjudicated.  However, the reasons and 
bases of the October 2003 Statement of the Case (SOC) 
specifically contained the text of the revised 38 C.F.R. 
§ 3.156, which contained the correct standard.  Under these 
circumstances, the Board finds that the veteran was not 
prejudiced by not receiving the correct notification prior to 
the initial AOJ decision and is satisfied that the appellant 
has been adequately informed of the correct standard by which 
his claim would be adjudicated. 


It is unclear from the record whether in the September 2002 
letter, the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reason.  The 
AOJ's September 2002 letter informed him that additional 
information or evidence could be submitted to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  In addition, the October 2003 Statement of the Case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 
  
With regard to the duty to assist, the record contains the 
veteran's service medical records, Social Security records, 
as well as VA and private treatment records.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Criteria

In general, a decision of the Board is final and binding on 
the veteran if not timely appealed.  38 U.S.C.A. § 7104 (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Board finds that the additional evidence is new because 
the October 1985 hospitalization records from Wright 
Patterson Air Force Base and VA outpatient treatment records 
dated from July 1990 to July 2002 had not been submitted to 
the Board prior to its October 1990 decision.  However, the 
Board finds that the additional evidence is not material 
because these medical records do not contain any evidence 
that is pertinent to substantiating the veteran's claim for 
entitlement to service connection for a pyschiatric 
disability.  Indeed, the October 1985 hospitalization records 
merely reinforce the previously established fact that the 
veteran had been diagnosed with and treated for histrionic 
personality disorder, a disability, for which as previously 
noted, compensation benefits may not be awarded.  See 
38 C.F.R. § 3.303 (c) (2004).  Similarly, the VA treatment 
records only highlight the previously established fact that 
the veteran has a current pyschiatric disability.  
Consequently, the Board finds that none of the newly 
submitted evidence relates to whether or not the veteran's 
pre-existing pyschiatric disability was aggravated during 
service.  

As such, the deficiency noted as the basis for the Board's 
prior final denial of service connection for a pyschiatric 
disability remains unestablished.  There is no evidence to 
suggest that the veteran's preexisting pyschiatric disability 
was aggravated during his military service.  Accordingly, the 
additional evidence and testimony, considered in conjunction 
with the record as a whole, does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board concludes that the evidence is not new and material and 
the claim for service connection for a pyschiatric 
disability, to include anxiety disorder, personality 
disorder, and bipolar disorder, is not reopened.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a pyschiatric disability, to 
include anxiety disorder, personality disorder, and bipolar 
disorder, the claim is not reopened, and the appeal is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


